DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants claim to foreign priority.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23 in the reply filed on 11/29/2021 is acknowledged. Claims 24-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.
Claims 1-23 are currently under consideration on the merits.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Embedded hyperlinks are found in the following sections of the specification:
Page 31, paragraphs 00115-00117
Page 32, paragraph 00119
Page 33, paragraph 00125
Page 35-36, paragraphs 00134 and 00137
Page 37, paragraph 00141
Page 38, paragraph 00148
Page 50, paragraph 00200
The disclosure is objected to because of the following informalities:
Page 32, paragraph 00119 states that the immunophenotype and relative subpopulations within the GFP-Tg SVF cells were determined out to passage 2 of plastic adherent culture using fluorochrome-conjugated monoclonal antibodies detecting the following panel of endothelial, hematopoietic, mesenchymal, and stem cell-associated antigens using the scheme provided in Supporting Information Table. No supporting information table or a scheme of cell-associated antigens is provided in the specification.  
Appropriate correction is required.

Claim Objections
Claims 3, 5, 11, 13, and 19-23 are objected to because of the following informalities:  
Claims 3, 5, and 19-23 recite the acronym “SVF” and claim 13 recites the acronym “hPL gel”, acronyms should be defined when first presented for clarity of the record. 
Claim 11 recites “macrophages, monocytes mesenchymal stem cells”. This is grammatically incorrect. Monocytes and mesenchymal stem cells are independent cell types, so the claim should read “macrophages, monocytes, mesenchymal stem cells”.
Appropriate correction is required.

Claim Interpretation
	Claims 1-8, 10-11, and 15-23 recite the term “biological scaffold”. No specific, limiting definition is provided in the specification for this term. The term “biological scaffold” is utilized in the art to describe any scaffolding material derived from biological sources, such as extracellular matrix (See for example, Keane et al. 2014). As such, the term “biological scaffold” has been interpreted as encompassing any material derived form a biological origin that is utilized as scaffolding material. Additionally, the specification fails to provide any specific, limiting definition for the term “substrate”. A substrate is defined by the oxford language dictionary as the surface or material on or from which an organism lives, grows, or obtains it nourishment (Oxford English Dictionary). Therefore, the term “substrate” has been interpreted as ANY surface on which ANY organism lives, grows, or obtains its nourishment from. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1- Claim 1 recites “an adipose tissue derived cellular fraction (ATDCF) cell”. This term is not defined by the specification, nor is it an art recognized term. Furthermore, the metes and bounds of the term “derived” is not clear. While the specification uses the term ATDCF cell (see for example pages 2 and 17) it does provide any definition for the term or what is encompassed by the term. Clarification is needed and consistent use of a single term is advised.
	For purposes of examination, ATDCF cell in claim 1 has been interpreted by the examiner as any cell obtained from any cellular fraction of adipose tissue. This is interpretation is consistent with embodiments described in the specification which suggests ATDCF cells include adipose stromal vascular fraction cells, adipose-derived stromal cells, adipose derived stem cells, etc (Page 2, paragraph 0006).
	Regarding claim 2- Claims 2 recites “the ATDCF cell” indicating a single cell or cell type, but then states an “and” operator followed by a plurality of cell types. It is unclear how you can be limited to a single cell type while comprising a plurality of cell types. As such, the metes and bounds of the claimed invention are unclear.
 For purpose of examination, Claim 2 is interpreted as reciting an “or” operator rather than an “and” operator.
	Additionally, claim 2 recites wherein the ATDCF cell comprise a bone marrow-derived mesenchymal stromal cell and a bone marrow-derived mesenchymal stem cell. However, as the term ATDCF cell is directed to any cell obtained from any cellular fraction of adipose tissue it is unclear how it could also comprise a bone marrow-derived cell which, by definition, is derived from a separate tissue (adipose vs. bone marrow). 
	Regarding claims 2-3 and 5-7- Claim 5 recites wherein the biological scaffold comprises SVF cells, but the acronym SVF is not defined by the claim. As such, it is unclear what this term is intended to indicate, or how it is intended to limit the claim. Page 10 of the specification defines “Stromal Vascular Fraction (SVF) cells” by stating that SVF cells “[include] within its definition a heterogeneous cell population isolated from adipose tissue following enzymatic or mechanical disruption/digestion with an exemplary protease” (Page 10, paragraph 0041). However, the “included within its definition” language 
	The term stromal vascular fraction, or SVF, is commonly used in the art to indicate a heterogeneous population of cells isolated from the stromal vascular fraction of adipose tissue. Therefore, SVF has been interpreted as indicating the stromal vascular fraction of adipose tissue. By extension, the term SVF cells is interpreted by the examiner as indicating cells obtained from the stromal vascular fraction of adipose tissue. 
	Additionally, claims 5-7 recite “The biological scaffold of any one of claim 1”. As only claim 1 is referenced, it is unclear if additional limitations are missing from the claim. As such the metes and bounds of the claimed invention are unclear. For purposes of examination, claims 5-7 have been interpreted as “The biological scaffold of claim 1”.
	Regarding claim 3- Claim 3 recites “the SVF cells”. However, claim 2, from which claim 3 depends, lacks any recitation of SVF, nor is this acronym defined by the claim. As such, there is insufficient antecedent basis for this limitation in the claim. As indicated for claim 5 above, SVF has been interpreted by the examiner as indicating the stromal vascular fraction of adipose tissue. Claim 2 recites a stromal vascular fraction cell. Therefore, for purposes of examination, claim 3 is interpreted as reading “wherein the stromal vascular fraction cell is derived from human adipose tissue”. 
	Regarding claim 8- Claim 8 recites “the biological product”. However, claim 8 does not disclose a biological product. Therefore, there is insufficient antecedent basis for this limitation in the claim.
	For purposes of examination, claim 8 is interpreted as reading “a biological product” rather than “the biological product”.
	Regarding claim 11- Claim 11 is directed to the biological scaffold of either claim 1 or claim 8, wherein the biological scaffold comprises additional cell populations and combinations of those cell populations. The use of “and combinations thereof” language suggests that the biological scaffold can a population of cells comprising”.
	It is noted by the examiner that antecedent basis for claim 11 is coming from the biological scaffold in claim 1 and not the ATDCF cell. Therefore, in contrast to claim 2, the recitation of cell populations not obtained from adipose tissue does not raise the same issues as was presented for claim 2.
	Regarding claims 15-18- Claims 15-18 recite “wherein the cells”. However, claim 11, from which claims 15-18 depend, list several different cell types. As such, it is unclear which cell type “the cells” is intended to indicate. For purposes of examination, “the cells” has been interpreted as “wherein the population of cells” to be consistent with the interpretation of claim 11 as discussed above.
	Regarding claims 19-23- Claims 19-23 recite “wherein the SVF cells”. There is insufficient antecedent basis for this limitation in the claim. 	For purposes of examination, the recitation of “wherein the SVF cells” has been interpreted as “wherein the population of cells” to be consistent with the interpretation of claim 11 as discussed above.
	Regarding claims 2-7 and 9-23- Claims 2-7 and 9-23 are rejected due to their dependency on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 21- Claim 11, from which claim 21 depends, lists certain immune cell types such as macrophages and B cells. However, claim 21 recites “immune cells” which is broader than the cells listed in claim 11.  As such, claim 21 broadens the scope to include not only the immune cells listed in claim 11, but also ANY type of immune cell.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 11-18 are rejected under 35 U.S.C. 101 because the claims are directed to a natural product or product of nature without significantly more.
With respect to step 1 of the 101 inquiry, wherein the claimed invention must be one of the four statutory patent-eligible subject matter categories, claim 8 is directed to a composition comprising a biological scaffold and a substrate which reads on a natural product or product of nature. As no 
With respect to prong one of step 2a, claim 8 discloses a biological scaffold and substrate. Absent a specific, limiting definition for these terms a biological scaffold and substrate reads on natural tissue. Dependent claims 10-18 further specify how the scaffold comes in contact with the substrate, what the substrate is made of (bone and collagen are also natural products found in whole intact tissues), the physical structure (gel, semi-solid, solid), and the cell types found on the substrate. However, all the components defined in the dependent claims are part of a natural product or product of nature. For example, whole adipose tissue is a biological scaffold housing extracellular matrix proteins (i.e. a substrate) and is semi-solid. It contains numerous cell types such as endothelial progenitors, vascular progenitors, adipose-derived stem cells, etc. (See for example Hausman et al. 2013).
With respect to prong two of step 2A concerning additional elements recited in the claims,
The preamble of claim 8 and dependent claims 10-18 indicate that the composition is a therapeutic product. However, this indicates the intended use for the composition (i.e. for therapeutic purposes), and does not alter the nature nor structure of the natural product or product of nature.
With respect to step 2b of the analysis, the claims do not recite any additional elements that amount to significantly more than the judicial exception. As discussed above, the specification of substrate characteristics, material, and cell composition does not alter the structure nor nature of the product to the extent that it is distinguishable from a natural product or product of nature.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2540819 (2013) Wagner et al. (Foreign reference 1 of the IDS filed 05/18/2021, hereinafter referred to as Wagner et al) as evidenced by Nguyen et al. Aesthet Surg. 2016;69(2):170-9 (hereinafter referred to as Nguyen et al), Spees et al. Stem Cell Res Ther. 2016;7(1):125 (hereinafter referred to as Spees et al), and Rwthaachen University. “Independent Ethics Committee”. (2021) (hereinafter referred to as Rwthaachen University).
Regarding claims 1-2 and 6-7- Wagner et al teaches that human platelet lysate (HPL) is an attractive alternative to fetal calf serum (FCS) (Page 2, paragraph 0003). Additionally, they teach that methods are needed to decrease contact inhibition of mesenchymal stem cells (MSCs) to promote cell expansion (Page 2, paragraph 0006). Wagner et al teaches that one method to reduce contact inhibition and promote cell expansion is to culture cells on the surface and/or within a three-dimensional, gel-like substrate comprising blood platelet lysate (i.e. a biological scaffold) (Page 2, paragraph 0008). They teach that gelatinization of pure blood platelet lysate or a composition comprising blood platelet lysate, which is free of gelatinization-inhibiting substances such as heparin, occurs spontaneously at Page 2, paragraph 0008) Wagner et al further teaches that the resulting gel-like substrate is a perfect substrate for expanding cells, especially MSCs (Page 2, paragraph 0008). As an example, Wagner et al teaches the culture of MSCs isolated from the Caput Femoris (i.e. bone marrow mesenchymal stem cells) in gelatinized human blood platelet lysate (Page 4-5, paragraphs 0025-0031). Lastly, Wagner et al teaches that as an alternative to bone marrow-derived MSCs, MSCs may also be isolated from lipoaspirates (i.e. adipose tissue derived cellular fraction (ATDCF) cell) (Page 4, paragraph 0027).
It is noted by the examiner that mesenchymal stem cells are also referred to as multipotent stromal cells or mesenchymal stromal cells in the art, as evidenced by Spees et al (Background, first paragraph) and acknowledged by applicants (Specification, page 29-30, paragraph 00109). Therefore, the disclosure by Wagner et al regarding the culture of mesenchymal stem cells derived from bone marrow and lipoaspirates is considered to meet the limitations of comprising an adipose-derived stromal cell, an adipose-derived stem cell, a bone marrow-derived mesenchymal stromal cell, and a bone marrow-derived mesenchymal stem cell.
Regarding claims 3, 15-16 and 18- Wagner et al teaches that mesenchymal stem cells were isolated from the caput femoris upon hip fracture after written consent using guidelines approved by the Ethic Committee of the University of Aachen (Page 4, paragraph 0026). The Ethic Committee of the University of Aachen oversees research projects that involve human subjects, as evidenced by Rwthaachen University (Whole document). As such, the bone marrow-derived MSCs taught by Wagner et al are human cells. As Wagner et al teaches that use of human MSCs, and teaches that MSCs can also be derived from lipoaspirates (i.e. a SVF cell or adipose-derived stem cell) (Page 4, paragraphs 0025-0027), the teachings of Wagner et al are considered to meet the limitations of claims 3 and 18. Additionally, as Wagner et al teaches the use of human bone marrow-derived MSCs (Page 4, paragraph 0025-0026), the teachings of Wagner et al are considered to meet the limitation of wherein the population of cells are mammalian (claim 15) and/or human (claim 16) cells.
Regarding claim 4- Wagner et al teaches the platelet lysate was human platelet lysate (Page 4, paragraph 0028). 
Regarding claim 5- It is noted by the examiner that the stromal vascular fraction (SVF) of adipose tissue comprises a heterogeneous population of cells, as evidenced by Nguyen et al (Abstract). This heterogeneous population of cells comprises, among other cell types, mesenchymal stem cells, as evidenced by Nguyen et al (Abstract). As such, the teachings of Wagner et al regarding the culture of MSCs derived from lipoaspirate is considered to meet the limitation of a biological scaffold comprising SVF cells (Page 4-5, paragraphs 0025-0031).
Regarding claims 8 and 9- Wagner et al teaches that mesenchymal stem/stromal cells embedded in the human platelet lysate gel (i.e. biological scaffold) can be utilized for a cell therapy (Pages 3-4, paragraph 0021). Additionally, Wagner et al teaches that the MSCs and human platelet lysate were utilized to culture the cells in culture dishes (i.e. a substrate) (Fig. 1; Page 4-5, paragraphs 0028-0031). Additionally, the seeded cells grew both on and in the gelatinized human platelet lysate (i.e. a substrate), indicating at least one surface for the application of a biological product (the cells) (Fig.1). 
Regarding claim 10- Wagner et al teaches that the cells were cultured in cell culture dishes in medium/substrate supplemented with human platelet lysate (i.e. seeded on the cell culture plate) (Page 5, paragraph 0029).
Regarding claim 11- Wagner et al teaches the human platelet lysate (i.e. biological scaffold) was used to culture human bone marrow-derived mesenchymal stem cells (i.e. bone marrow cells) and could also be used to culture MSCs derived from lipoaspirate (i.e. pre-adipocytes) (Page 4-5, paragraphs 0025-0031).
Regarding claims 13 and 14- Wagner et al teaches that cells were cultured in a gelatinized human platelet lysate (Pages 4-5, paragraphs 0025-0031).

Claims 1, 2, 5-6, 8-9, 11, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theodora et al. Applied Polymer Science. 2015, Vol. 133, No.5 (NPL Reference 1 of the IDS filed 05/18/2021, hereinafter referred to as Theodora et al) as evidenced by Nguyen et al. Aesthet Surg. 2016;69(2):170-9 (hereinafter referred to as Nguyen et al) and Spees et al. Stem Cell Res Ther. 2016;7(1):125 (hereinafter referred to as Spees et al).
Regarding claim 1- Theodora et al teaches that the healing of some wounds, such as pressure, diabetic, and venous ulcers, remain an unresolved problem with a high cost (Introduction, paragraph 01). Theodora et al teaches that biomaterials based on natural polymers have been proposed for use in tissue engineering and wound therapy in combination with mesenchymal stem cells (Introduction, paragraph 01). Theodora et al further teaches that platelet lysate has been applied as a therapeutic agent for wound treatment due to the presence of growth factors and bioactive substances (Introduction, paragraph 03). As such, they evaluated the potential use of silk fibroin nonwoven scaffolds (i.e. a biological scaffold) in combination with adipose-derived mesenchymal stromal cells (ASCs, i.e. an adipose tissue derived cellular fraction (ATDCF) cell) (Abstract; Introduction, paragraph 04; Page 3-4, In Vitro Studies; Page 4, In Vivo Studies). Theodora et al teaches that platelet lysate was obtained by subjecting adult rabbit blood to a freeze/thaw cycle (i.e. a mammalian platelet lysate) (Page 3, Platelet Lysate (PL) Preparation). Lastly, Theodora et al teaches that ASCs were dripped on the silk fibroin nonwoven mats surface and medium with or without platelet lysate was added to the culture (Page 3-4, In Vitro Studies). 
Regarding claims 2 and 5-6- It is noted by the examiner that the stromal vascular fraction (SVF) of adipose tissue comprises a heterogeneous population of cells, as evidenced by Nguyen et al Abstract). This heterogeneous population of cells comprises, among other cell types, mesenchymal stem cells, as evidenced by Nguyen et al (Abstract). Additionally, it is noted by the examiner that mesenchymal stromal cells are also referred to as multipotent stromal cells or mesenchymal stem cells in the art, as evidenced by Spees et al (Background, first paragraph).
Theodora et al teaches that adipose-derived mesenchymal stromal cells (i.e. a stromal vascular fraction cell, adipose-derived stromal cell, or adipose derived stem cell) were seeded on the biological scaffold (Abstract; Introduction, paragraph 04; Page 3-4, In vitro Studies; Page 4, In Vivo studies). ASCs were obtained by isolating the stromal vascular fraction of adipose tissue and expanding the cells in culture (Page 3, Isolation and Expansion of ASCs). 
Regarding claim 8- Theodora et al teaches that silk fibroin nonwoven mats (i.e. a biological scaffold) were seeded with ASCs (Page 3-4, In Vitro Studies; Page 4, In Vivo studies). They further teach that ASCs were dripped on the scaffold surface and then cultured in the presence of additional medium until 14 days, indicating the scaffold containing cells was present in a culture dish (i.e. substrate) (Page 3-4, In Vitro Studies; Page 4, In Vivo studies; Figs. 5 and 6). Lastly, Theodora et al teaches that seeded biological scaffolds were used to treat wounds (i.e. the wound site served as a substrate for the biological product) (Page 4, In Vivo studies; Fig.7).
Regarding claim 9- Theodora et al teaches the silk fibroin nonwoven mats were seeded with ASCs and applied to the wounds of rabbits (i.e. as a bandage) (Page 4, In Vivo studies; Fig. 7).
Regarding claim 11- Theodora et al teaches the biological scaffold and/or therapeutic product were seeded with adipose-derived stem cells (i.e. pre-adipocytes or adipose cells)( Page 3-4, In Vitro Studies; Page 4, In Vivo studies).
Regarding claim 13- Theodora et al teaches the silk fibroin nonwoven mats seeded with ASCs comprised abundant extracellular matrix (i.e. matrix proteins produced by ASCs) and adhered cells (Page 7, In Vitro Interaction of ASCs and Fibroin Mats; Fig. 5).
Regarding claim 14- Theodora et al teaches the cells were seeded and grew on the silk fibroin nonwoven mats (i.e. a solid substrate) (Page 3-4, In Vitro Studies; Page 4, In Vivo studies; Figs. 5 and 6).
Regarding claims 15 and 18- Theodora et al teaches the silk fibroin nonwoven mats were seeded with rabbit ASCs (i.e. mammalian ASCs) (Page 3, Isolation and Expansion of ASCs; Page 3-4, In Vitro Studies; Page 4, In Vivo studies; Figs. 5 and 6).

Claims 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahabipour et al. In Vitro Cell Dev Biol Anim. 2013;49(6):440-8 (hereinafter referred to as Shahabipour et al).
Regarding claims 8 and 12- Shahabipour et al teaches that since bone defects can lead to various disabilities many attempts have been made to improve bone tissue engineering (Abstract). They teach that scaffolds have received increasing attention as three dimensional substrates for cell attachment, which can improve tissue engineering (Abstract).  Shahabipour et al teaches a biological scaffold comprised of decellularized cancellous bone seeded with bone marrow-derived mesenchymal stem cells (Page 442, cancellous bone preparation and decellularization process; Page 443, Derivation of rat bone marrow mesenchymal stem cells; Page 445, rMSCs attachment and viability). The bone marrow-derived MSCs were shown to attach to the trabeculae of the decellularized bone scaffold (i.e. trabeculae served as the substrate) (Page 445, rMSCs attachment and viability; Figs. 8 and 9).  Lastly, Shahabipour et al teaches that bone tissue engineering and the application of porous scaffolds (i.e. decellularized bone) have the potential to overcome the rising demands for suitable autograft and allograft tissues for reconstruction of very large bone defects (i.e. used as a therapeutic product) (Discussion, paragraph 01).

Claims 8, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vigani et al. J Bioact Compat Polym. 2016;31(6):600-612 (hereinafter referred to as Vigani et al).
Regarding claims 8, 11, and 17- Vigani et al investigated whether alginate beads and silk fibroin non-woven mats could be utilized to deliver the stromal vascular fraction (SVF) of adipose tissue for tissue repair and regeneration (Abstract). They teach that the SVF was isolated from murine adipose tissue and added to either fibroin mats (i.e. a biological scaffold) or alginate beads (i.e. a biological scaffold) and implanted into the dorsal region of mice (i.e. substrate) (Page 602-603, SVF isolation; Page 604, SVF-loaded scaffold implantation). Lastly, Vigani et al teaches that SVF containing fibroin mats promoted angiogenesis and the growth of blood vessels within the scaffold architecture (Page 610, paragraphs 01 and 03).

Claims 8, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortunato et al. Sci Rep 6, 25326 (2016) (hereinafter referred to as Fortunato et al).
Regarding claims 8, 11, and 19- Fortunato et al teaches that revascularization is key for tissue engineering and complete organ engineering (Abstract). To this end, they teach a human platelet lysate gel that is able to support the proliferation of endothelial colony forming cells and the formation of a vascular network (ECFCs, i.e. endothelial progenitor/precursor cells) (Abstract). They teach that ECFCs were isolated from peripheral blood and incubated in a platelet lysate solution that was induced to form a gel (i.e. biological scaffold) (Page 12, isolation of peripheral blood ECFCs; Page 13, In vitro 3D vasculogenesis assay). The platelet lysate gels containing ECFCs were then cultured in 96 well plates (i.e. a substrate with a surface for the application of a biological product) (Page 13, In vitro 3D vasculogenesis assay). Lastly, Fortunato et al teaches their composition has benefits over existing extracellular matrices for regenerative medicine applications because it can be made from autologous sources (Abstract). 

Claims 8, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leisten et al. Biomaterial. 2012;33(6):1736-47 (hereinafter referred to as Leisten et al).
Regarding claims 8, 11, and 20- Leisten et al teaches a method for recreating the bone marrow niche by co-culturing MSCs with hematopoietic stem and progenitor cells (HPCs, i.e. hematopoietic precursors) (Abstract). Leisten et al teaches that directly after isolation HPCs were seeded on cell-free collagen gel (i.e. a biological scaffold) in 24-well culture plates (i.e. substrate with at least one surface for the application of a biological product) (Page 1737, 2.3 Generation of three-dimensional collagen gels; Page 1737, 2.4 Experimental culture conditions). 

Claims 8, 11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. Acta Biomater. January 2017;47:14-24. Epub 2016 Sep 20 (hereinafter referred to as Hsieh et al).
Regarding claims 8, 11, and 21- Hsieh et al teaches that fibrin is a major component of the provisional extracellular matrix formed during tissue repair following injury (Abstract). They teach that macrophages are dynamic regulators of the wound healing process, advancing and resolving inflammation in response to cues in their microenvironment (Abstract). However, the effect of fibrin on macrophage behavior is unknown (Abstract). As such, Hsieh et al investigated how macrophages behaved when cultured in fibrin gels (Abstract). They teach that bone marrow derived macrophages (BMDMs, i.e. immune cells) were cultured on fibrin gels (i.e. a biological scaffold), which were applied to glass coverslips (i.e. substrate with at least one surface for the biological product) (Page 7, 3.2 Presentation of fibrin(ogen) modulates macrophage inflammatory versus anti-inflammatory cytokine secretion; Fig. 2; Page 3, 2.1 Cell isolation and culture; Page 4, 2.2 Gel fabrication). Lastly, they teach that because fibrin elicits a protective effect by preventing inflammatory activation by fibrinogen, these properties may be leveraged for the design of materials used for tissue regeneration (Discussion, paragraphs 02 and 05). 

Claims 8, 11, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al. Biomaterials. 2011:32(15):3776-3783 (hereinafter referred to as Pang et al).
Regarding claims 8, 11, and 22- Pang et al teaches a method for observing single cell alignment of vascular smooth muscle cells induced by an external force (Abstract). They teach that collagen-smooth muscle cell (SMC) constructs were produced by first isolating SMCs from canine carotid arteries, expanding the cells in culture, and mixing the SMCs with a collagen solution (i.e. a biological scaffold and substrate) (Page 3, 2.2 Preparation of collagen-SMC constructs). The collagen-SMC constructs were housed in a polystyrene chamber (i.e. a substrate with at least one surface for the application of a biological product) (Page 2-3, 2.1 Mechanical force loading for live imaging studies-design and calibration). 
Claims 8, 11, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masci et al. J Biomed Mater Res A. 2016;104(1):272-82 (hereinafter referred to as Masci et al).
Regarding claims 8, 11, and 23- Masci et al teaches that collagen-based scaffold are used as temporary or permanent coverings to help wound healing (Abstract). However, because of the complexity of the cell-to-matrix interaction, many cell based mechanisms regulating wound healing in vivo are not yet understood (Abstract). They teach that this process can be modeled in vitro with collagen scaffolds and used to study features such as physico-chemical properties, matrix architecture, and fiber stability (Abstract). Masci et al teaches that 3D collagen scaffolds (i.e. a biological scaffold) were cut and inserted into 24-well plates (i.e. a substrate with at least one surface for the application of a biological product) (Page 273, Cell culturing). NIH 3T3 fibroblasts were seeded on the upper surface of each collagen block (i.e. the collagen block also served as a substrate) and incubated in culture medium for 0-14 days (Page 273, Cell culture; Figs.2-6). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over EP2540819 (2013) Wagner et al. (Foreign reference 1 of the IDS filed 05/18/2021, hereinafter referred to as Wagner et al) as evidenced by Nguyen et al. Aesthet Surg. 2016;69(2):170-9 (hereinafter referred to as Nguyen et al), Spees et al. Stem Cell Res Ther. 2016;7(1):125 (hereinafter referred to as Spees et al), and Rwthaachen University. “Independent Ethics Committee”. (2021) (hereinafter referred to as Rwthaachen University).
Regarding claim 1 - Wagner et al teaches that human platelet lysate (HPL) is an attractive alternative to fetal calf serum (FCS) (Page 2, paragraph 0003). Additionally, they teach that methods are needed to decrease contact inhibition of mesenchymal stem cells (MSCs) to promote cell expansion (Page 2, paragraph 0006). Wagner et al teaches that one method to reduce contact inhibition and promote cell expansion is to culture cells on the surface and/or within a three-dimensional, gel-like Page 2, paragraph 0008). They teach that gelatinization of pure blood platelet lysate or a composition comprising blood platelet lysate, which is free of gelatinization-inhibiting substances such as heparin, occurs spontaneously at approximately 37C within a few hours (Page 2, paragraph 0008) Wagner et al further teaches that the resulting gel-like substrate is a perfect substrate for expanding cells, especially MSCs (Page 2, paragraph 0008). As an example, Wagner et al teaches the culture of MSCs isolated from the Caput Femoris (i.e. bone marrow mesenchymal stem cells) in gelatinized human blood platelet lysate (Page 4-5, paragraphs 0025-0031). Lastly, Wagner et al teaches that as an alternative to bone marrow-derived MSCs, MSCs may also be isolated from lipoaspirates (i.e. adipose tissue derived cellular fraction (ATDCF) cell) (Page 4, paragraph 0027).
It is noted by the examiner that mesenchymal stem cells are also referred to as multipotent stromal cells or mesenchymal stromal cells in the art, as evidenced by Spees et al (Background, first paragraph) and acknowledged by applicants (Specification, page 29-30, paragraph 00109). Therefore, the disclosure by Wagner et al regarding the culture of mesenchymal stem cells derived from bone marrow and lipoaspirates is considered to meet the limitations of comprising an adipose-derived stromal cell, an adipose-derived stem cell, a bone marrow-derived mesenchymal stromal cell, and a bone marrow-derived mesenchymal stem cell.
Regarding claim 3- Wagner et al teaches that mesenchymal stem cells were isolated from the caput femoris upon hip fracture after written consent using guidelines approved by the Ethic Committee of the University of Aachen (Page 4, paragraph 0026). The Ethic Committee of the University of Aachen oversees research projects that involve human subjects, as evidenced by Rwthaachen University (Whole document). As such, the bone marrow-derived MSCs taught by Wagner et al are human cells. As Wagner et al teaches that use of human MSCs, and teaches that MSCs can also be derived from lipoaspirates (i.e. Page 4, paragraphs 0025-0027), the teachings of Wagner et al are considered to teach the use of human adipose-derived stem cells.
Additionally, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include human cells as part of the biological scaffold and human platelet lysate taught by Wagner et al. One of ordinary skill in the art would have been motivated to do so to provide a composition that could be used for human therapeutic applications, as taught by Wagner et al (Pages 3-4, paragraphs 0020-0023). One of ordinary skill in the art would have a reasonable expectation of success as Wagner et al teaches the composition can be used for such purposes (Pages 3-4, paragraphs 0020-0023). 

Conclusion
Status of the claims
Claims 1-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635